IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: SCHEDULE OF HOLIDAYS FOR          : No. 475
       YEAR 2018 FOR STAFFS OF           : Judicial Administration
       THE APPELLATE COURTS AND          : Docket
       THE ADMINISTRATIVE OFFICE         :
       OF PENNSYLVANIA COURTS            :


                                       ORDER

PER CURIAM:

       AND NOW, this 21st day of December, 2016, it is hereby ordered that the
following paid holidays for calendar year 2018 will be observed on the dates specified
below by all employees of the appellate courts and the Administrative Office of
Pennsylvania Courts:

             January      01, 2018            New Year’s Day
             January      15, 2018            Martin Luther King, Jr. Day
             February     19, 2018            Presidents’ Day
             March        30, 2018            Good Friday
             May          28, 2018            Memorial Day
             July         04, 2018            Independence Day
             September    03, 2018            Labor Day
             October      08, 2018            Columbus Day
             November     06, 2018            Election Day**
             November     12, 2018            Veterans’ Day (Observed)
             November     22, 2018            Thanksgiving Day
             November     23, 2018            Day after Thanksgiving
             December     25, 2018            Christmas Day



      **AOPC only; Appellate courts will be open.